Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on September 29, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, in part, “a fifth flow path through which oxygen flows”. However, claim 1 recites “a fourth flow path through which oxygen flows”. It is unclear if the fourth and fifth flow paths are different. Applicant’s disclosure does not mention a fifth flow path through which oxygen flows, as claimed. Therefore, for examination purposes, the fifth flow path has been considered as the same fourth flow path through which oxygen flows after being produced at the anode compartment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US Patent Application Publication no. 2013/0186771) in view of Ono et al. (US Patent Application Publication no. 2016/0376713).
With regard to claim 1, Zhai teaches a carbon dioxide electrolytic device (abstract), comprising: an electrolysis cell including a first electrode/cathode (16; paragraphs 24-25) having a first catalyst to reduce carbon dioxide and thus produce a carbon compound (abstract; paragraph 8), a second electrode/anode (14) having a second catalyst to oxidize water and thus produce oxygen (paragraphs 5, 11), a first 
Zhai further teaches wherein the first electrode flow path (34) is connected to the first flow path (32) through a flow-through structure (paragraphs 71-72; figures 24-25), and wherein the first electrode flow path (34) is connected to the second flow path (36) via the membrane (22). However, Zhai fails to teach that such connection is made by valves; wherein a tank connected to the first electrode flow path and configured to store a rinse solution; and a controller programmed to control opening and closing of each of the first and second valves in accordance with performance requirements of the electrolysis cell.
Ono discloses an electrolytic device for the reduction of carbon dioxide (paragraph 4) wherein valves may be provided at each of the supply flow paths and the valves may be controlled by a control circuit having an arithmetic circuit such as a CPU 
 With regard to claim 2, Zhai teaches wherein the second electrode flow path (36) is connected to the third flow path (paragraphs 71-72), a second flow path (36) in fluid communication with a fourth flow path (44; figures 24-25; paragraph 70); fifth flow paths (32 and 42) through which carbon dioxide flows (paragraph 70); and the second flow path (36) in fluid communication with fifth flow path (42) through membrane (22). However, Zhai fails to teach that such connections are made by valves; and wherein a controller is programmed to control opening and closing of each of valves in accordance with cell requirements.
Ono discloses an electrolytic device for the reduction of carbon dioxide (paragraph 4) wherein valves may be provided at each of the supply flow paths and the valves may be controlled by a control circuit having an arithmetic circuit such as a CPU to open the valves according to performance requirements (paragraph 155) in order to increase conversion efficiency. One having ordinary skill in the art at the time of filing would have found it obvious to provide valves at teach of the supply flow paths of Zhai 
 	With regard to claim 3, Zhai teaches a second electrode flow path (36) connected to the third flow path (paragraphs 71-72), a second electrode flow path (36) in fluid communication with a fourth flow path (44; figures 24-25; paragraph 70); a fifth flow path (44) through which oxygen flows (paragraphs 54, 56); a second electrode flow path (36) in fluid communication with a flow path through which oxygen flows (paragraphs 54, 56).
Zhai fails to teach that such connections are made by valves; and wherein a controller is programmed to control opening and closing of each of valves in accordance with cell requirements.
Ono discloses an electrolytic device for the reduction of carbon dioxide (paragraph 4) wherein valves may be provided at each of the supply flow paths and the valves may be controlled by a control circuit having an arithmetic circuit such as a CPU to open the valves according to performance requirements (paragraph 155) in order to increase conversion efficiency. One having ordinary skill in the art at the time of filing would have found it obvious to provide valves at teach of the supply flow paths of Zhai as taught by Ono, in order to increase the conversion efficiency in the reduction of carbon dioxide. 
 	With regard to claim 4, the rinse solution of Ono includes water (paragraph 147).
 	With regard to claim 5, Zhai discloses a gas source (paragraphs 8, 11, 13), and to supply a gaseous substance to the first electrode flow path (34; paragraphs 8, 11, 13). Ono discloses a controller to control every supply flow paths (paragraph 155).

 	With regard to claim 7, the gaseous substance of Zhai contains carbon dioxide (paragraphs 8, 11, 13).
 	With regard to claim 8, the electrolysis cell of Zhai further includes
a first solution tank (26; figures 24-25) to store a second electrolytic solution into which the first electrode (16) is immersed (paragraph 63), and a second solution tank (24) to store the electrolytic solution into which the second electrode (14) is immersed (paragraph 63).
 	With regard to claim 9, figure 1 of Zhai shows wherein each of the first (16) and second (14) electrodes is disposed on the separator (22).
 	With regard to claim 10, the electrolysis cell of Zhai further includes a third electrode flow path provided between the first electrode (16) and the separator (22), and through which the electrolytic solution flows (figure 25 shows 2 flow paths 34 flowing between the first electrode and the separator).
 	With regard to claim 11, the requirements for the controller of Ono are defined by at least one parameter, such as cell voltage/power of the electrolysis cell (paragraphs 129, 134, 135, 137). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.